           Case 2:18-cv-02422-WBS-KJN Document 78 Filed 03/04/21 Page 1 of 2



 1   LONGYEAR & LAVRA, LLP
     Van Longyear, CSB No. 84189
 2   Nicole M. Cahill, CSB No. 287165
     3620 American River Drive, Suite 230
 3   Sacramento, CA 95864
     Phone: (916) 974-8500
 4   Facsimile: (916) 974-8510
 5   Attorneys for Defendants RUTH PORTUGAL, RN
     and SILOCHANA NAIDOO, RN
 6
 7
 8                              UNITED STATES DISTRICT COURT
 9                      FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11   FELICIA THOMPSON, INDIVIDUALLY                 )   Case No. 2:18-CV-02422-WBS-KJN
     AND AS SUCCESSOR IN INTEREST OF                )
12   KEITH AUSTIN THOMPSON,                         )
                                                    )   STIPULATION AND ORDER FOR
13                PLAINTIFF,                        )   PARTIAL DISMISSAL AS TO
                                                    )   DEFENDANT SILOCHANA NAIDOO, RN
14   V.                                             )
                                                    )
15   NARINDER SAUKHLA, M.D, ET AL.                  )
                                                    )
16                                                  )
                  DEFENDANTS.                       )
17
18         1. In consideration for a waiver of all attorney’s fees and litigation costs, the Plaintiff

19             has agreed to dismiss with prejudice any and all claims arising from their Complaint

20             against Defendant Silochana Naidoo, RN.

21         2. Each side to bear its own fees and costs.

22
23   Dated: March 3, 2021                         LONGYEAR & LAVRA, LLP

24
                                                  By: /s/ Nicole M. Cahill
25                                                       VAN LONGYEAR
                                                         NICOLE M. CAHILL
26                                                       Attorneys for Defendants
                                                         RUTH PORTUGAL, RN and
27                                                       SILOCHANA NAIDOO, RN
28


     STIPULATION AND ORDER FOR PARTIAL DISMISSAL AS TO DEFENDANT SILOCHANA NAIDOO, RN
                                           Page 1
           Case 2:18-cv-02422-WBS-KJN Document 78 Filed 03/04/21 Page 2 of 2


     Dated: March 3, 2021                      U.C. DAVIS SCHOOL OF LAW
 1
 2
                                                By: /s/ Carter C. White [as authorized on 3-1-21]
 3                                                             CARTER C. WHITE
                                                               Attorney for Plaintiff
 4
 5
 6
 7
 8
                                                ORDER
 9
10
            Pursuant to the stipulation, the Defendant Silochana Naidoo, RN is hereby dismissed,
11
12   with prejudice.
     Dated: March 3, 2021
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


     STIPULATION AND ORDER FOR PARTIAL DISMISSAL AS TO DEFENDANT SILOCHANA NAIDOO, RN
                                           Page 2
